Exhibit Contact:Mike Schuh 425-951-1224 SONOSITE ANNOUNCES THIRD QUARTER 2009 RESULTS Conference Call Webcast Live Today at 1:30 pm Pacific/4:30 pm Eastern BOTHELL, WA – October 27, 2009 – SonoSite, Inc. (Nasdaq:SONO), the world leader and specialist in hand-carried ultrasound for the point-of-care, today reported financial results for the third quarter and nine months ended September 30, REVENUE Revenue in the third quarter of 2009 was $53.6 million, a decrease of 13% compared to the third quarter of 2008.For the nine months of 2009, revenue was $157.7 million, a decrease of 9% compared to the nine months of Overall revenue included $3.0 million for the quarter and nine months just ended from the recently acquired CardioDynamics International Corporation (CDIC). Excluding CDIC, revenue in the third quarter was $50.6 million, a decrease of 18% compared to the third quarter of 2008, and $154.7 million for the nine months just ended. Foreign exchange had zero effect on third quarter revenue, but had a negative impact of $6.7 million or 4% for the nine months just ended. OPERATING
